Douglas R. Hookland, OSB No. 872583
drh@scott-hookland. com
Scott  IHookland LLP
9185 SV/ Burnham
Tigard, OR97223
P.O. Box 23414
Tigard, OR9728l-3414
(s03) 620-4s40

Attomeys For Use Plaintiff Consolidated
Electrical Distributorso Inc., dba CED Power




                            IN THE UNITED STATES DISTRICT COURT

                                       FOR THE DISTRICT OF OREGON

                                                  PORTLAND DIVISION


 UNITED STATES OF AMERICA for the                                              Case    No.     3   :1   8-cv-01905-SB
 use and benefit of CONSOLIDATED
 ELECTRICAL DISTRIBUTORS, INC., A                                              PLAINTIFF'S MOTIONS TO BRING IN
 Delaware corporation, dba CED POV/ER,                                         THIRD PARTIES OR TO DISMISS
                                                                               COLTNTERCLAIMS
                      Plaintiff,
      vs.
                                                                               PARTIALLY UNOPPOSED
 NOVA GROUP, [NC., a California
 corporation; FEDERAL INSURANCE
 COMPANY, ffi Indiana corporation; and                                         Request for Oral Argument
 LIBERTY MUTUAL INSURANCE
 COMPANY, a Massachusetts corporation,                                         Request that Oral Argument be by telephone
                                                                               conference
                       Defendants.

ill

Page 1 - PLAINTIFF'S MOTIONS TO BRING                                      IN THIRD PARTIES OR TO DISMISS
COUNTERCLAIMS

                                                  SCOTT O HOOKLAND LLP
                                                               LA'\¡'|YERS
                 Mailing Address: Post Offæ Box 23414, Tigard, Oregon 97281    a Stræt Add¡ess: 9185 SW Bumham, Ti9ard,   Oregoi97223
                                                 Telephone: 503-620-4540   4   Facsimile: 503-620-4315
                CERTIFICATION OF EF'FORTS TO RESOLVE DISPUTE

       ln compliance with LR 7-1(a), counsel for use plaintiff Consolidated Electrical Distributors,

Inc., dba CED Power    ("plaintiff'or .'CED")                   hereby certifies that the parties made a good faith effort

through a telephone conference and e-mails to resolve the dispute and have been unable to do so.

Specifically, defendants do not oppose CED's motion to bring in third parties but do dispute CED's

motion to dismiss defendants' counterclaims.

       CED requests oral argument and that such oral argument be by telephone conference.

                                                               MOTIONS

       CED hereby moves, pursuant to FRCP 14, for leave to file a third-party complaint to bring

third parties into this action and to have third-party summonses issued to the third-party defendants.

In the alternative, pursuant to FRCP 12(b)(c), CED                                     hereby moves                  for an order     dismissing

defendants' counterclaims for failure to join a party under FRCP 19.

                                            POINTS AND AUTHORITIES

        l-     CED should be granted leave to file a third-party complaint to bring in third parties
               who furnished construction materials to CED. and to have third-party summonses
               issued and served.

        As alleged in the complaint, CED funished to defendant Nova at Nova's request certain

construction materials for the construction project at issue in this litigation. In tum, CED contracted

with Industrial Electric Mfg., Inc. ("IEM") and Resource Engineering Products, LLC ("REP") to

furnish such materials to CED. In its answer to the complaint, defendant Nova asserts counterclaims

alleging CED furnished materials not in compliance with the construction project plans and

 Page2 - PLAINTIFF,S MOTIONS TO BRING IN THIRD PARTIES OR TO DISMISS
 COI-INTERCLAIMS

                                                    SCOTT. HOOKLAND LLP
                                                                 LAWYERS
                  Mailing Address: Post Ofüce Box 23414, Tigtd, Oregon 9728 Ia Street Address: 9185 SW Bumham,   Tigrd, Orcgoî97223
                                                   Telephone: 503-620-4540 O Fæsimile: 503-620-4315
specifications and/or did so in an untimely fashion, causing Nova damage. As the suppliers of the

materials to CED, IEM and REP are or may be liable to CED for all or part ofNova's counterclaims

against CED.

        FRCP l4(b) provides as follows:

                \ilhen a plaintiff may bring in a third party. When a claim is
                asserted against a plaintiff, the plaintiff may bring in a third party if
                this rule would allow a defendant to do so.

         FRCP la(aXl) provides as follows:

                (1) Timing of the summons and complaint. A defending party may,
                as third-party plaintiff, serve a summons and complaint on a non-
                party who is or may be liable to it for all or part of the claim against
                it. But the third-party plaintiff must, by motion, obtain the court's
                leave if it files the third-party complaint more than fourteen days after
                serving its original answer.

         The requirements of FRCP l4(b) have been satisfied because defendant Nova has asserted

claims, specifically counterclaims, against CED. CED may bring in IEM and REP as third parties

because, under FRCP         14(a)(l), defendant Nova would be allowed to bring in one or more third

parties who are or may be liable to Nova for all or any part of a claim asserted against Nova.

Therefore, CED's motion for leave to file a third-party complaint should be granted and the court

clerk should issue third-party summonses for the third-party defendants. Attached hereto as Exhibit

ooA"
       is a draft of CED's proposed third-party complaint bringing in IEM and REP as third-paffy

defendants.




Page 3 - PLAINTIFF'S MOTIONS TO BRING                                     IN THIRD PARTIES OR TO DISMISS
 COUNTERCLAIMS

                                                    SCOTT. HOOKLAND LLP
                                                                 LA\dYERS
                   Mailing Address: Post Office Box 23414, Tigrd, Oregon 97281 r) Stræt Address: 9l 85 SW Bumhar\ Tigæd, Oregot97227
                                                      Telephone: 503-620-4540 a Fæsimile: 503-ó20-4315
         2      In the alternative. plaintiff is entitled to an order dismissing Nova's counterclaims
                because Nova has failed to join a party required under FRCP 19.

         FRCP 19(a)(l) provides in pertinent part as follows:

                (1) Required party. A person who is subject to service of process
                and whose joinder will not deprive the court of subject-matter
                jurisdiction must be joined as a party if:

                    (Ð In that person's    absence, the court cannot accord
                    complete relief among existing parties; ...

FRCP l2(b)(7) provides as follows:

                (b) How to present defenses. Every defense to a claim for relief in
                any pleading must be asserted in the responsive pleading if one is
                required. But a party may assert the following defenses by motion:



                    (7) Failure to join a party under rule 19.

         In the present case, the court cannot accord complete relief among CED and defendantNova,

given their respective claims and counterclaims, without IEM and REP being joined as parties,

because to the extent Nova prevails on its counterclaims,                                IEM and REP are liable frrlly or partially

to CED for such counterclaims. Therefore, if the court does not grant CED's Motion for Leave to

File a Third-Party Complaint, the court should dismiss defendant Nova's counterclaims for failure

to   join one or more parties under FRCP                    19.


                                                            CONCLUSION

         Based on the foregoing, CED should be granted leave to                                      file athird-party complaint having

form and substance as set forth in Exhibit "A" hereto, and to have the court clerk issue third-party

     PLAINTIFF,S MOTIONS TO BRING IN THIRD PARTIES OR TO DISMISS
Page 4 -
COUNTERCLAIMS

                                                    SCOTT. HOOKLAND LLP
                                                                  LA\,vYERS
                   Mailing Address: Post Ofüce Box 23414, Tigild, Oregon 97281 a Street Address: 9185 SW Burnhm, TigaÁ, Oregoî97223
                                                     Telephone: 503-620-4540 O Fæsimile: 503-620-4315
swnmonses to the third-party defendants. In the altemative, defendant Nova's counterclaims should

be dismissed pursuant to FRCP l2(b)(7).

       DATED thiS     3à*                 ofJanuary,20l9

                                                                                 f    HOOKLAND LLP


                                                                     Douglas R.              osB #872583
                                                                     drhØ.scott-hookland. com
                                                                     Of Attorneys for Use Plaintiff Consolidated Electrical
                                                                     Distributors, Inc., dba CED Power




 Page 5 - PLAINTIFF'S MOTIONS TO BRING                                    IN THIRD PARTIES OR TO DISMISS
 COUNTERCLAIMS

                                                   SCOTT              HOOKLAND LLP
                                                                 '
                                                                LÀ\¡l/YERS
                  Mailing Address: Post Ofüce Box 23414, Tigdd, Oregon 97281 O Street Address: 9185 S\l Bumham, Tigard, Oregoî 97223
                                                    Telephone: 503-620-4540 4 Facsimile: 503-620-4315
